Citation Nr: 0725114	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  90-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran, one of his former spouses, and a church official


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  As set forth above on the cover page 
of this decision, the veteran's claim is now in the 
jurisdiction of the RO in Cleveland, Ohio.  

In March 1993, the veteran testified at a Board hearing held 
at the RO.  In a November 1995 letter, the veteran was 
advised that he was entitled to an additional Board hearing, 
as the Veterans Law Judge who had conducted the March 1993 
hearing was no longer employed by the Board.  38 U.S.C.A. § 
7107(c) (West 2002).  The veteran declined the opportunity to 
participate in another Board hearing.  

In March 1991, February 1992, May 1993, and December 1995, 
the Board remanded the matter to the RO for due process 
considerations and additional evidentiary development.  In 
October 1996, the Board referred the case to the VA Office of 
Inspector General (IG) for an opinion concerning the 
authenticity of certain documents submitted by the veteran in 
support of his claim.  A report from the IG, dated in March 
1997, was received by the Board and was made available to the 
veteran and his representative for review and an opportunity 
to submit any additional evidence or argument.

Thereafter, in a September 1997 decision, the Board denied 
service connection for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 1999, while the matter was 
pending before the Court, the veteran's then-attorney and a 
representative of VA's Office of General Counsel filed a 
joint motion for remand.  In an April 1999 order, the Court 
granted the motion, vacated the Board's September 1997 
decision denying service connection for PTSD, and remanded 
the matter to the Board for readjudication.

After reconsidering the veteran's claim, in a September 2000 
decision, the Board again denied service connection for PTSD.  
The veteran again appealed the Board's decision to the Court.  
While the matter was pending before the Court, in February 
2001, a representative of VA's Office of General Counsel 
filed an unopposed motion for remand, in light of the 
enactment of the Veterans Claims Assistance Act of 2000.  In 
a May 2001 order, the Court granted the motion, vacated the 
Board's September 2000 decision denying service connection 
for PTSD, and remanded the matter to the Board for 
readjudication.  

In October 2003 and June 2005, the Board remanded the matter 
to the RO for additional evidentiary development and due 
process considerations.  A review of the record shows that 
the RO has complied with all of the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Neither the veteran nor his representative has contended 
otherwise.  

The Board notes that the veteran was formerly represented in 
this appeal by the American Legion.  In November 1991, 
however, that service organization withdrew its 
representation of the veteran in light of his "constant 
harassment of and threats to VA officials and employees."  
See November 19, 1991, American Legion letter; see also May 
1990 Reports of Contact (detailing threats made by the 
veteran to the VA Hearing Officer and the American Legion).  
In February 1996, the veteran designated the Vietnam Veterans 
of America as his accredited representative and that 
organization continues to represent him in his appeal.  

The Board notes that in September 2002, the veteran raised a 
claim of service connection for a pulmonary disorder.  In 
addition, in April 2007 written arguments, the veteran's 
representative indicated that the veteran had implicitly 
raised a claim of service connection for a psychiatric 
disorder, other than PTSD.  The claim of service connection 
for a psychiatric disorder is separate from the pending 
appeal regarding the claim of service connection for PTSD.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  These 
matters are therefore referred to the RO for appropriate 
action.  

In August 2007, the veteran submitted evidence directly to 
the Board, consisting of counseling and psychological 
assessments showing a diagnosis of PTSD.  Pursuant to 38 
C.F.R. § 20.1304 (2006), additional pertinent evidence 
submitted within 90 days following certification and transfer 
of an appeal to the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, unless the benefit sought on appeal may be allowed 
without such referral, or the claimant expressly waives his 
procedural right to such referral.

In this case, the Board finds that the additional evidence 
submitted by the veteran is not pertinent to this appeal.  As 
set forth in more detail below, the veteran's claim has been 
denied based on the lack of a credible in-service stressor.  
None of the additional evidence submitted by the veteran 
contains evidence which would tend to restore his credibility 
or otherwise show that any of his claimed in-service 
stressors occurred, as he claims.  As a matter of law, 
"credible supporting evidence that the claimed in-service 
event actually occurred" cannot be provided by a medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).

For these reasons, the Board finds that the additional 
evidence recently submitted by the veteran is not pertinent 
and a remand is not necessary.  See 38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  A forensic report from the VA Office of Inspector General 
establishes that the veteran fabricated service medical 
records he submitted to support his claim for VA benefits and 
in connection with his unsuccessful request to the Department 
of the Army for an award of a Purple Heart Medal.

2.  The veteran did not serve in combat with the enemy during 
active service.  

3.  The veteran's statements regarding his claimed in-service 
stressors are lacking credibility.

4.  The record does not include credible supporting evidence 
that the veteran's claimed in-service stressors occurred, as 
he claims.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that under 
the notice provisions of the VCAA, a claimant must be 
provided notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a February 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran to submit or identify any additional information 
he had in support of his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In a November 2004 
memorandum, the veteran's representative responded to the 
February 2004 VCAA notification, stating that they had 
reviewed the veteran's claims folder and had no further 
evidence or argument to submit.  

The Board acknowledges that the February 2004 VCAA letter was 
issued after the initial unfavorable rating decision on the 
veteran's claim and does not specifically satisfy all of the 
notice requirements of section 5103(a), particularly the 
additional requirements in Dingess/Hartman.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that VA 
bears the burden of rebutting the presumption that VCAA 
notification errors are prejudicial).  After reviewing the 
record, the Board finds that any notification deficiencies 
have not resulted in prejudice to the veteran.  He has not 
argued otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006).

In that regard, the Board notes that in March 2006, the RO 
issued a letter for the purpose of notifying the veteran of 
the additional elements imposed by the Court in 
Dingess/Hartman.  The RO then reconsidered the veteran's 
claim, as evidenced by the October 2006 Supplemental 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication).

The Board also notes that for the nearly nineteen years this 
claim has been pending, the veteran has actively participated 
in its prosecution, submitting numerous statements and 
volumes of evidence, both of which indicate a clear 
familiarity with the requirements related to his claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that 
VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO).  Also, the veteran is represented by an 
accredited service organization and the representative has 
provided substantial argument on his behalf.  Overton, 20 
Vet. App. at 438 (noting that representation is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by a VCAA notice error).

Given the facts of this case, the Board finds that "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).

For the reasons discussed, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA and private 
clinical records identified by the veteran.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  
The Board finds no indication that there are outstanding, 
available records that are pertinent to this appeal.  

In this regard, the veteran has repeatedly contended that 
some of his service medical records are missing.  He claims 
that these missing records include records of a psychiatric 
evaluation prompting the revocation of his security 
clearance, and records detailing "[c]ombat related injuries 
received on July 9, and August 2, 1970."  See July 1989 
letter from the veteran to Senator Orrin Hatch.  

With respect to the veteran's allegation that there are 
additional records purportedly involving the revocation of 
his security clearance, the Board finds that, assuming for 
the sake of argument that such records exist, they are not 
pertinent to the appeal.  The record currently contains 
evidence showing that the Army made a tentative decision to 
revoke the veteran's SECRET security clearance in June 1969, 
based on a psychiatric evaluation showing that he had an 
immature personality as well as the fact that he had gone 
AWOL in November 1968.  The Board observes that such episode 
occurred prior to the veteran's tour of duty in Vietnam and 
he has never claimed that the revocation of his security 
clearance was a stressor in and of itself.  Rather, he claims 
that this episode demonstrates his fragile psychiatric state, 
prior to his tour of duty in Vietnam, which rendered him more 
susceptible to the numerous stressors he claimed to have 
experienced there.  As will set forth in more detail, 
however, this case hinges on the lack of credible stressors 
in Vietnam.  Thus, the Board finds that records of treatment 
prior to the veteran's tour of duty in Vietnam are not 
pertinent to this appeal.  In any event, the record shows 
that exhaustive efforts have already been expended in an 
attempt to obtain these records.  Based on the results of 
these efforts, the Board finds that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2006); see also July 2005 letter from the National Personnel 
Records Center (NPRC) to the Honorable David L. Hobson 
(noting that "this Center has addressed this matter on many 
other occasions besides the replies enclosed with this 
letter.").

The veteran has also contended that official service medical 
records detailing his alleged "combat wounds" in Vietnam 
are missing.  The Board finds, however, that such records do 
not exist and, indeed, never existed.  It is clear, 
therefore, that no efforts to obtain them are warranted.  See 
38 C.F.R. § 3.159(c)(2) (2006); see also Counts v. Brown, 6 
Vet. App. 473, 477 (1994) (noting that "VA has no duty to 
seek to obtain that which does not exist.").

In that regard, the veteran has correctly indicated that the 
official service medical records currently compiled in the 
record on appeal "contain[] absolutely NO RECORD OF COMBAT 
WOUNDS AND INJURIES."  See July 1989 letter to Orrin Hatch 
complaining of missing service medical records (emphasis in 
original).  The veteran stated that he could "only surmise, 
that the entire file was removed in order to negate possible 
liability for agent orange exposure."  Id.

Following that letter, however, the veteran "discovered," 
purportedly while going through some old correspondence, 
additional service medical records that he indicated had been 
"made by medical clerks for my personal use."  See April 
1992 letter from veteran; see also January 1990 hearing 
transcript at pages 1, 3 (detailing veteran's testimony that 
"while going through some of that old correspondence," he 
had found his "personal copy" of service medical records 
"made for me at the time" he sustained the alleged combat 
injuries).  

These "recently discovered" records, which are handwritten 
on original SF Forms 600, Chronological Record of Medical 
Care (more commonly known as service medical records), 
purportedly show that the veteran was treated for injuries he 
sustained in enemy attacks in Vietnam.  See e.g. July 9, 1970 
"service medical record" showing that the veteran sought 
treatment after he "injured right knee due to enemy action - 
rocket attack at dawn."  See also August 2, 1970 "service 
medical record" noting "RPG attack 2130 hours.  Impact 
burst at theater near EM.  He reports hitting his head on 
bunker running for cover.  Contusion above left eye, 3 cm cut 
in scalp at hairline."). 

Given the significance of these recently discovered records 
and questions raised by the RO as to their authenticity, the 
Board referred them to the VA Inspector General (IG) for an 
analysis.  In a March 1997 report, the Director of the IG 
Forensic Laboratory concluded that the veteran had authored 
the records himself in such a manner so as to disguise his 
handwriting habits.  Moreover, the IG noted that an analysis 
by the U.S. Secret Service had revealed that while some of 
the ink on the purported service medical records was 
commercially available in 1969, other ink used in the 
documents had not been commercially available until 1979, 10 
years after their purported creation date.

When confronted with these facts, the veteran provided 
several explanations, none of which are credible or 
convincing.  For example, in an October 1997 letter to the 
undersigned, the veteran indicated "[a]re you incompetent, 
malfeasant, stupid of [sic] just plain mean?"  Your own 
forensic lab report supports my claims.  Contrary to what 
[you] have asserted the forensic evidence conclusively 
establishes that the SMR's (SF 600's) that I submitted ...were 
created in 1969-1970, NOT just prior to the hearing" as you 
assume."  Again, however, the forensic report indicated only 
that some of the ink used in the forged service medical 
records was commercially available in 1969-1970, not that the 
document had actually been produced at that time.

Similarly, in June 1997 letters, the veteran stated that he 
had never claimed that the records he submitted were 
"official" service medical records.  Rather, he indicated 
that "[i]n in the days before Xerox machines, additional 
copies of Official Records were made by carbon, mimeography, 
or thermography."  He indicated that "[d]uring a routine 
audit" of his personnel file, he requested a copy of his 
treatment records, "because all records of my hospital stay 
in Vietnam, by that time, were 'missing.'"  He indicated 
that "[t]his was done as a courtesy to me, by a buddy who 
had charge of the personnel record, so that I would have some 
record of what treatment I received while with the 101st."  
He indicated that "[m]ost likely this occurred at some time 
during my reserve service (1971-1975) or at my active duty 
separation."  He indicated, however, that he was unable to 
"state with accuracy at this time, precisely when my 
personal copies (sic EM COPY) of these records were made, 
except that most likely they were transcribed in longhand 
based upon the originals then existent in my DA 201 file some 
time before my final discharge from the Army Reserves in Dec. 
1975." 

The Board finds that the veteran's explanations are not 
credible and serve only to demonstrate the disturbing pattern 
of inconsistencies, embellishment, and outright fabrications 
he has offered in pursuit of his claim for VA compensation 
benefits.  Despite his explanations, the record shows that 
prior to the IG investigation, the veteran quite clearly 
represented the documents in question as records having been 
completed by medics contemporaneous to the injuries in 
question.  After the IG report showing the veteran authored 
the records himself, he submitted another explanation.  

Based on this evidence, the Board finds that the veteran 
fabricated and submitted the fraudulent medical records to 
support his claim for service connection for PTSD, and to 
create the false impression that he received treatment during 
service for injuries associated with enemy attacks.  The 
Board's conclusion is also influenced, in significant part, 
by the forensic determination that portions of the questioned 
writings attributed to the veteran, whenever accomplished and 
with whatever ink was used, appeared to have been written in 
a manner to disguise the author's handwriting habits - a most 
unlikely factor if the documents had been innocently and 
routinely created by someone else as the veteran has 
asserted.  Also, some of the entries were marked with a date 
stamp, presumably to enhance the appearance of authenticity, 
and not merely the handwritten entries of a scribe.  This, of 
course, is in direct conflict with the veteran's explanation 
that the records were transcribed by hand from his original 
service medical records.  

Because the veteran intentionally created these false 
records, it is clear to the Board that there are no 
"official" missing service medical records detailing his 
claimed "combat wounds" in Vietnam.  Therefore, no further 
efforts to obtain them are warranted.  See 38 C.F.R. § 
3.159(c)(2) (2006).

With respect to VA's duty to assist the veteran in the 
critical element in this case, corroboration of his claimed 
in-service stressors, the Board finds that VA has no further 
duty.  A review of the six-volume record in this case shows 
that throughout the many years this claim has been pending, 
research into the veteran's claimed stressors has involved, 
among others, the National Personnel Records Center (NPRC), 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (previously known as the U.S. Armed Services Center 
for Unit Records Research and the Environmental Support Group 
(ESG)), the National Archives, the United States Army 
Intelligence and Security Command, the Red Cross, the United 
States Army Judiciary, the Center for Military History, the 
United States Army Health Clinic at the Presidio of Monterey, 
California, the Medical Department Activity at Fort Ord, 
California, and a private researcher.  The veteran himself 
has contributed much of this research, noting that he is a 
professional genealogical researcher.  See e.g. February 1996 
letter from veteran (discussing his "20 years of 
genealogical and historical research and University 
training.").  

As will be set forth in more detail, the Board has concluded 
that the veteran's statements regarding his claimed in-
service stressors are not credible.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998) (in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence); see also Jefferson v. Principi, 271 F.3d 1072, 
1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-
finding ability).  In addition to numerous inconsistencies in 
his statements regarding his claimed stressors, the fact that 
he has submitted fabricated service medical records 
essentially renders all of his statements not credible, 
believable, or persuasive for purposes of this appeal.  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding 
that the credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character.").  

After reaching such a conclusion, the Board finds that there 
is no indication in the six volume record on appeal that 
additional development is warranted to obtain corroborating 
evidence of the veteran's claimed stressors.  Indeed, the 
Board is unable to conceive of a fruitful avenue of 
development that has not yet been explored.  Given the facts 
in this case and the veteran's lack of credibility, the Board 
finds that it is reasonably certain that additional records 
corroborating the veteran's claimed in service stressors are 
not available and that further efforts to obtain any such 
records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002); 38 C.F.R. § 3.159(c) (2006).

The Board further finds that an additional VA medical 
examination is unnecessary in this case.  38 C.F.R. 
§ 3.159(c)(4) (2006).  Although the record on appeal contains 
some medical evidence showing that the veteran has been 
diagnosed as having PTSD, such a diagnosis is based on 
stressors that the Board finds are not credible.  Hence, it 
would not be profitable to obtain additional medical evidence 
in view of the absence of a corroborated, credible stressor.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996) (a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors).  Accordingly, even though 
the Board has reviewed, in detail, the medical evidence of 
record, including those records that indicate PTSD, the Board 
finds that these medical opinions carry no probative value 
because the veteran's accounts of his alleged stressors are 
not credible.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in further and unnecessary 
delay in this longstanding matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary.  


Applicable Law

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  The determination 
whether evidence establishes that a veteran engaged in combat 
with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-
58 (2000).

The Board notes that during the lengthy pendency of this 
appeal, 38 C.F.R. § 3.304(f) was amended twice.  The 
regulation was first revised, effective March 7, 1997, in 
light of the Court's decision in Cohen v. Brown, 10 Vet. App. 
128 (1997).  See 64 Fed. Reg. 32,807 (1999).  The second 
amendment, effective March 7, 2002, addressed the 
adjudication of claims of service connection for PTSD due to 
personal assault.  The Board has considered all versions of 
the applicable regulation in adjudicating the veteran's 
claim, but finds that the amendments have no material effect 
on the decision in this appeal.  Bernard v. Brown, 4 Vet. 
App. 384, 394; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The veteran seeks service connection for PTSD.  He contends 
that he developed PTSD as a result of numerous stressors he 
experienced during his tour of duty in Vietnam.

As noted, service connection for PTSD requires:  (1) medical 
evidence diagnosing PTSD in accord with applicable criteria; 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

With respect to elements (1) and (2), the record on appeal 
contains medical evidence showing that the veteran has been 
diagnosed as having PTSD, based on his claimed Vietnam 
stressors.  For example, in May 1992, the veteran underwent 
VA psychiatric examination, at which he delineated numerous 
Vietnam stressors.  These stressors included an incident in 
which the veteran claimed to have been sitting beside another 
soldier at the movies, when that soldier was shot in the head 
and killed.  The veteran claimed that "I had brain and blood 
all over me."  Based on the veteran's claimed stressors and 
his claimed symptomatology, the examiner diagnosed PTSD.  

The record on appeal, however, shows that the veteran's claim 
that he was sitting beside another soldier who was killed is 
lacking in credibility.  In that regard, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, based on the veteran's submission of fabricated 
documents to support his claim for service connection for 
PTSD, the Board concludes that all statements and testimony 
the veteran has provided in support of his claim, and all 
statements made to others in connection with his claim are 
not credible, and therefore have no probative value.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the 
responsibility of the Board to assess credibility and weight 
to be given evidence).  Consequently, any diagnosis of PTSD 
of record, which of necessity must have been based on 
statements from the veteran, is unreliable and must be 
rejected by the Board.  Without a reliable diagnosis of PTSD, 
the Board concludes that there is no basis to grant service 
connection for PTSD.  Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(holding that the existence of an event alleged as a 
"stressor" that results in PTSD is an adjudicative, not a 
medical determination).

Moreover, with respect to the final element required to 
support an award of service connection for PTSD, an in-
service stressor, the veteran's claim must also fail.  

As noted, the evidence required to support the occurrence of 
an in-service stressor varies depending on whether the 
veteran was engaged in combat with the enemy.  Where PTSD is 
claimed as a result of combat stressors, the Board must first 
determine whether the veteran was engaged in combat and, if 
so, whether the claimed stressors are related to combat.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).

The determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).  After carefully reviewing all 
pertinent evidence in this case, the Board finds that the 
record does not support the conclusion that the veteran 
"engaged in combat with the enemy" during service, as he 
claims.  VA O.G.C. Prec. Op. No. 12-99.  

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statement and an almost 
unlimited variety of other types of evidence.  The Board, 
however, is not required to accept the veteran's assertion 
that he engaged in combat.  Gaines v. West, 11 Vet. App. 353 
(1998).  

In this case, the veteran has submitted several statements 
claiming that he engaged in combat during his tour of duty in 
Vietnam.  As previously discussed, however, he has also 
submitted false documents purporting to be service medical 
records showing he was wounded in combat.  Written on 
official government forms, the medical records that the Board 
concludes were forged by the veteran, purport to document 
events that are at the very essence of his claim.  
Consequently, the veteran's actions call into question the 
truth and veracity of all statements he has made concerning 
his claim, including those relating to his claimed "combat 
service."  

Moreover, the veteran's personnel records show that he served 
in Vietnam in a noncombat role, namely, personnel specialist.  
The Board further notes that the veteran did not receive the 
Purple Heart Medal, Combat Infantryman Badge, or other 
similar citation that could be accepted as conclusive 
evidence of the veteran having engaged in combat with the 
enemy.  In fact, the service department has affirmatively 
denied the veteran's claim that he is entitled to a Purple 
Heart Medal.  For example, in a May 1992 advisory opinion, 
the Department of the Army noted that it had considered the 
veteran's claims that he had received cuts, abrasions, and 
contusions as a result of enemy action during the period of 
July 1969 to August 1970.  The Army noted that although the 
veteran had provided medical records purporting to show that 
he had been wounded during this period, such records were 
inconsistent with the veteran's official service medical 
records.  Moreover, the Army questioned the credibility of 
the veteran's claims, noting that although he began 
requesting additional military awards and decorations from 
the service department in 1971, "[h]e never requested the 
Purple Heart until the [VA] denied his claim for disability 
benefits."  

Even though receipt of a Purple Heart or a Combat Action 
Ribbon would confirm in most circumstances that the veteran 
engaged in combat, the absence of such awards does not 
preclude a determination that the veteran engaged in combat.  
See Daye v. Nicholson, 20 Vet. App. 512, 517 (2006).  Again, 
however, the Board has reviewed the entire record in order to 
determine whether the veteran engaged in combat during his 
tour of duty in Vietnam.  The record in this case supports 
the conclusion that the veteran did not engage in combat with 
the enemy and does not raise a reasonable doubt as to this 
determination.

For example, at his March 1993 Board hearing, the veteran 
testified that "I was wounded three times as the direct 
result of combat action."  Transcript at page 13.  He also 
claimed that he "was subjected to limited combat action," 
particularly a "rocket attack or this, that and the other."  
Transcript at page 12.  For reasons previously discussed, the 
Board does not find the veteran's statements that he was 
wounded in combat to be credible.  

The veteran has more recently claimed that although his 
primary MOS during Vietnam was as personnel specialist, 
"[m]y secondary duties were the infantryman duty functions 
as:  perimeter bunker guard, guard tower observer, exterior 
perimeter recon patrol, and reaction force infantryman."  
See February 1994 statement.  Similarly, in an April 1996 
statement, the veteran claimed that in addition to his duties 
as a personnel specialist, he performed duties "normally 
reserved to infantry personnel."  The veteran claimed that 
these duties included perimeter guard.  He indicated that on 
at least two occasions, while part of the perimeter guard, he 
was required to fire upon enemy forces attempting to breech 
the compound perimeter wire.  He also indicated that on two 
or three occasions, he was subject to RPG/indirect fire 
attack.  He indicated that "[s]hrapnel from these attacks 
could be heard raining down upon my position on at least one 
occasion."  

The Board does not find these statements by the veteran's to 
be credible.  The details the veteran has provided throughout 
the course of his appeal are conflicting.  Moreover, the 
Board notes that in support of his appeal, the veteran has 
submitted photocopies of a diary he kept while in Vietnam as 
well as letters home.  Although these documents show that the 
veteran occasionally participated in activities such as guard 
duty, they contain no indication that he participated in an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  As noted, the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), means 
that a veteran "participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality," not merely that he performed guard 
duty.  

The Board has considered the June 1997 statement from the 
veteran's brother-in-law, who indicated that in his 
experiences in Vietnam, administrative personnel such as the 
veteran often performed duties such as perimeter guard.  
However, such statement does nothing to support the veteran's 
assertions that in performing such duties, he himself 
"participated in events constituting an actual fight" with 
the enemy.  

Additionally, the service department has been unable to 
verify the veteran's claims that he had had combat duties in 
Vietnam.  Rather, they indicated that "[w]e can only 
verify...that he was a personnel specialist assigned to an 
administration company during his Vietnam tour."  See e.g. 
February 1996 from JSRRC.  It was further noted that there 
was no record from the 101st Admin. Company, which verified 
that assigned personnel performed infantry-type duties.  

The veteran has described incidents in which he was in close 
proximity to an enemy attack.  Otherwise disregarding the 
veteran's credibility, the Board notes that uncorroborated 
allegations of proximity to a combat area, without more, are 
insufficient to establish combat service.  Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).  Moreover, the 
fact that the veteran served in or near a combat zone does 
not necessarily mean that he himself engaged in combat 
against the enemy.  VAOPGCPREC 12-99; see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1990). 

In summary, the Board finds that the most probative evidence 
of record shows that the veteran was a personnel specialist 
during his tour of duty in Vietnam and received no awards or 
decorations indicative of combat service.  His diary entries 
and letters home, while showing his participation in guard 
duty, are conspicuously absent for any credible mention of 
his participation in an actual fight with the enemy.  Most 
significantly, the Board finds that the veteran's statements 
that he engaged in combat in Vietnam are not credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that the Board, as fact finder, "is obligated to, 
and fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."); see also McLendon 
v. Nicholson, 20 Vet. App. 79, 84 (2006) (when subject is one 
to which lay person is "competent" to testify, such 
"testimony can be rejected only if found to be mistaken or 
otherwise deemed not credible").  Based on the record in its 
entirety, therefore, the Board concludes that the veteran did 
not engage in combat with the enemy and the evidence does not 
raise a reasonable doubt as to this determination.

Because the record does not establish that the veteran 
engaged in combat with the enemy, his assertions of in-
service stressors, standing alone, cannot as a matter of law 
provide evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, there must be "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The veteran has alleged numerous stressors throughout the 
course of his appeal.  Some of the stressors the veteran 
described were in connection with his original claim of 
service connection for PTSD, received in December 1988.  
Others, he has recalled more recently.  Still others he has 
mentioned only in passing.  

As set forth below, the evidence shows that some of the 
incidents upon which the veteran bases his claimed stressors 
actually occurred, such as the attack on Cam Rahn Bay in 
August 1969, two "fragging" incidents in 1969, and several 
mortar attacks.  However, the Board finds that the veteran's 
statements regarding his involvement in these incidents are 
not credible, and the record contains no probative evidence 
to corroborate his in-service stressors, as he has described 
them.  The Board is, of course, aware that corroboration of 
every detail, such as the veteran's own personal involvement 
in a specific stressful experience, is unnecessary.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (in requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" too 
narrowly); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002) (finding that the veteran's presence with his unit at 
a time when his unit is attacked was sufficient to 
corroborate the stressor, without specifically showing his 
personal participation).  

This case, however, is clearly distinguishable.  In both 
Suozzi and Pentecost, the credibility of the veteran's 
stressor statement was not at issue, as it is here.  Rather, 
the Board denied the claims in Suozzi and Pentecost solely on 
the basis of a lack of a verified stressor.  In this case, 
unlike in Suozzi and Pentecost, the Board has specifically 
concluded that the veteran's statements regarding his 
stressors are not credible.  Moreover, in many instances, the 
evidence of record clearly contradicts the veteran's claims 
that he experienced such stressors.  

Just as the "veteran's lay statement" must be corroborated 
by "credible supporting evidence," Cohen, 9 Vet. App. at 
142, so also must the veteran's lay statement be credible.  
Apart from whether an event actually occurred, the 
credibility of the veteran encompasses whether he actually 
participated, witnessed or was involved in any such event or 
incident, and extends to what he now states was his reaction 
to the event at the time it occurred, and what the veteran 
has stated to others, including health care professionals, 
concerning the psychological effects of those events.

In summary, with respect to each of the veteran's stressors, 
the Board finds them to be lacking in credibility.  There is 
nothing in the record that serves to restore the veteran's 
credibility as a result of the fabricated documents he 
submitted to support his claim in view of his continued 
denial of authorship.  The Board finds that his stressor 
statements must be rejected, both as to his involvement in 
them, and to the extent that he claims he was psychologically 
distressed either at the time the incidents occurred or that 
he has continuing psychological distress as a result of the 
incidents.  In the interests of clarity, the Board will 
address each claimed stressor in turn.  

"Original" stressors

Attack on 6th Convalescent Center at Cam Rahn Bay

On his original stressor statement of December 1988, the 
veteran claimed that in August 1969, he was in post-operative 
recovery at the 6th Convalescent Center, Cam Rahn Bay, 
following treatment for appendicitis.  He indicated that on 
"the day I left to return to my unit," the sappers attacked 
the 6th Convalescent Center.  He stated that "I was present 
during the attack, and departed the next day."  

Since that time, the veteran has recalled additional details 
regarding his claimed stressor.  For example, in a March 1994 
statement, the veteran claimed that he "was part of a 
volunteer detail from the 22nd Repl. Bn. Compound that 
assisted the wounded the remainder of the night."  

The sapper attack notwithstanding, the veteran has also 
alleged that his stay at the 6th Convalescent Center was a 
stressor, in and of itself.  In an August 1996 letter, the 
veteran recalled that one of the stressful parts of his 
service had been being in the hospital, prior to its being 
attacked, with "horribly wounded" soldiers.  He claimed 
that he "was forced to witness the changing of their putrid 
dressings, to see large gaping wounds, and to watch at least 
one soldier in his death throes."  He also indicated that it 
was stressful "[b]eing hospitalized with a small Vietnamese 
child, named Cat Dao, who lost his legs in an explosion."

The record contains clear evidence that the attack on Cam 
Rahn Bay occurred.  In an April 1996 letter, the service 
department verified that Cam Rahn Bay received a rocket 
attack on August 7, 1969, which involved sappers attacking 
the 6th Convalescent Center.  Copies of Operational Reports - 
Lessons Learned noted that two soldiers were killed and 54 
were wounded.  Even though there is no doubt that the attack 
occurred, the Board finds that the veteran's statements 
regarding his involvement in this incident are not credible 
and, indeed, are contradicted by the evidence of record.  For 
example, the veteran claims that he was part of a volunteer 
detail that assisted the wounded from the 6th Convalescent 
Center on August 7, 1969, his service personnel records show 
that he had been discharged as a patient from the 6th 
Convalescent Center at Cam Rahn Bay on August 6, 1969, and 
was back at work at a personnel specialist with his unit on 
August 7, 1969.

The Board further observes that photocopies of pages of a 
diary the veteran kept while in Vietnam include an entry 
dated August 6, 1969.  In that entry, the veteran indicated 
that he had outprocessed from the hospital, watched a movie, 
and "sacked out."  He indicated that "Charlie was very 
busy tonight throwing mortars in."  The veteran noted that 
this was "to be expected, he waited until 0100 hrs in the 
morning."  In an entry dated August 7, the veteran indicated 
that he had learned that morning that a raid the previous 
night had inflicted serious damage on the Convalescent 
Center.  He indicated that he learned from a radio report 
that one man had been killed and 91 wounded.  The veteran 
then indicated that "[w]e were bused to the airfield around 
0730 and lifted off around 1000.  He described the flight as 
"smooth and very pleasant."  The veteran made no mention of 
witnessing the attack or helping with the wounded in his 
diary, nor did he describe the incident as producing intense 
fear, helplessness, or horror.  Indeed, the fact that the 
veteran casually related the radio reports, then moved on to 
describing the pleasant nature of his flight tends to 
indicate the opposite.  

The Board notes that the veteran has attempted to address the 
inconsistencies in his claimed stressor, including the 
conspicuous absence from his diary of his participation in 
the "volunteer detail" assisting the wounded following the 
attack.  For example, in an August 1996 letter, he 
acknowledged that in his personal journal, he wrote that only 
that he had learned of the attack on the Convalescent Center 
from radio reports.  However, he indicated that "I did not 
write about the stuff that I witnessed that night, I suppose, 
because the memory was very vivid.  (Also, there was a 
concern about privacy in the Army, with the constant threat 
of locker inspections, with the possibility that other 
soldiers could read what one has written, and also with 
concerns that writing some details could be viewed by Army 
authorities as a breach of security and cause problems should 
my journal fall into ENEMY hands.)"  

The Board does not find the veteran's explanation to be 
credible, in light of the history and pattern of 
inconsistencies described above.  The veteran's service 
personnel records, as well as his contemporaneous diary 
account, indicate only that he had been a patient at the 6th 
Convalescent Center the day before the attack and had learned 
the following morning from radio reports that the facility 
had been attacked.  His current claims of personal 
involvement in the attack, or of witnessing the attack and 
its aftermath, are not credible.  

Similarly, the Board has considered the veteran's more recent 
contentions that at the hospital, he "was forced to witness 
the changing of their putrid dressings, to see large gaping 
wounds, and to watch at least one soldier in his death 
throes."  The Board, again, finds that the veteran is 
lacking in credibility.  Such details are not mentioned in 
any of the contemporaneous records regarding the veteran's 
stay at Cam Rahn Bay, including his service medical records, 
his diary, and letters home, or otherwise confirmed be 
credible evidence.  

In summary, the Board finds that the veteran's statements 
regarding his stressful experiences at Cam Rahn Bay are 
lacking in credibility.  There is no credible supporting 
evidence that the veteran's claimed in-service stressors 
occurred, as he claims.

Fragging on December 13, 1969

On his original stressor statement received in December 10, 
1988, the veteran claimed that on Saturday, December 13, 
1969, at Phu Bai, he witnessed the fragging of a soldier 
named Jasper, who was badly injured in the attack.  

A military police blotter subsequently obtained from the 
National Archives shows that on December 13, 1969, at 2015 
hours, there was an explosion at the base NCO club.  An 
investigation revealed that the victim, K.S.P., had been 
emptying a trash can when an explosion occurred to his rear.  
A suspect, by the name of Jasper, was apprehended.

Thereafter, the veteran submitted a statement in October 
1996, acknowledging that his previous statements regarding 
this incident had been inaccurate.  He contended, however, 
that the differences in the facts could be attributed to 
factors such as the "confusion and chaos" after such an 
event.  

Again, although there is no doubt that this "fragging" 
occurred, the Board finds that the veteran's statements 
regarding his involvement in this incident are not credible 
and, indeed, are contradicted by the evidence of record.  

First, the Board finds that the veteran's original stressor 
statement listed Jasper as the victim, not the perpetrator.  
This is a significant detail, unlikely to have been forgotten 
by anyone who had actually witnessed the incident.  Moreover, 
the military police blotter conspicuously does not list the 
veteran as a witness to the attack.  This police blotter 
contradicts or at least does not confirm the veteran's claims 
that he witnessed the fragging incident.  Finally, the Board 
observes that the veteran does not mention witnessing the 
incident in the diary he kept while in Vietnam despite the 
gravity of the incident.  

In view of the foregoing, and in light of the veteran's 
history of submitting false evidence in support of his claim, 
the Board finds that his statements regarding the December 
13, 1969, fragging lack credibility.

Fragging on March 12, 1970

On his original December 1988 stressor statement, the veteran 
stated that on Thursday, March 12, 1970, at 2030 hours, he 
witnessed another fragging, in which a man had his head blown 
off while watching a movie at Phu Bai.  In a January 1989 
statement, the veteran provided additional details regarding 
this claimed stressor.  He stated that while he was watching 
the movie, an "unknown assailant crept up and fired 1 round 
into head, 5 to 10 feet from me."  

At his January 1990 hearing, the veteran testified that he 
had flashbacks of an incident "where someone walked up about 
no farther than I am to you, ten meters or less, ten feet or 
less, and put a .45 round into the back of a man's head, 
while he was watching a movie."  Transcript pages 11-12.   

At a May 1992 VA psychiatric examination, the veteran 
indicated that "once he was watching a movie in an 
amphitheatre with 200 people of the U.S. Army at a base camp 
in Phu Bai, Vietnam and he saw one U.S. Staff Sergeant who 
came with a .45 caliber pistol and shot another U.S. soldier 
sitting right beside him on his right side while they were 
sitting in the last row and blew his head and 'I had brain 
and blood all over me.'"  

On his October 1992 VA Form 9, the veteran indicated that he 
was traumatized by "being splattered with blood and brain 
material from a soldier who was fragged with a .45 cal. 
pistol while standing less than 3' from the attack."  

During his March 1993 Board hearing, the veteran testified 
about an incident in which "I was standing 3 feet from 
another serviceman at night when somebody walked up behind 
him and blew his brains out with a .45."  Transcript at page 
7.  He stated that "I can still smell the blood and brain on 
my uniform."  Id.  

In a February 1994 statement, the veteran indicated that 
while he was at the NCO club, someone came up behind a 
soldier and killed him.  He indicated that "I was watching 
the movie near the event, and was spattered with brain tissue 
and blood even though more than 10 feet from the person."

In a May 1996 statement, the veteran indicated that "I 
witnessed this man's execution by fragging, and was spattered 
with some of his brain and blood on my face.  To this day, 
the smell of blood or butchered animals can evoke a strong 
reaction, producing aversion, nausea and vomiting." 

A military police blotter refers to the death of A.M.B. on 
March 12, 1970, by a gunshot to the back of the neck.  An 
investigation was conducted, including interviews of several 
witnesses.  The witnesses describe hearing a shot, seeing the 
victim fall forward, and an unknown person run from the area.  

While there is no doubt that the attack occurred, the Board 
again finds that the veteran's statements regarding his 
involvement in this incident are not credible and, indeed, 
are contradicted by the evidence of record.  

For example, although he claims to have been spattered with 
some of the victim's brains, the veteran is not listed among 
the witnesses interviewed by military police.  Moreover, the 
diary the veteran kept while in Vietnam includes an entry, 
dated March 12th, in which the veteran noted that he had 
missed the night's entertainment due to his assigned duties.  
He indicated that "[i]t was a terrible night however as I 
was to learn soon.  Later in the evening, around 2030 I 
believe, a man was shot to death in cold blood.  They 
conducted a huge search after the incident but nothing 
happened."  

The veteran made no mention in his diary of being in 
attendance at the time of the incident.  Indeed, his diary 
entry clearly indicates that he was not actually present at 
the time of the fragging, as he now claims.  Certainly there 
is no mention of being splattered by brains, an omission 
which, if true, is quite conspicuous.  

In view of the foregoing inconsistencies, the Board finds 
that the veteran's statements regarding the March 12, 1970, 
fragging are lacking in credibility.  There is no credible 
supporting evidence that the veteran's claimed in-service 
stressor occurred in relationship to the veteran as he has 
contended.

Death of friend, A.P., on May 16, 1970

On his original December 1988 stressor statement, the veteran 
claimed that on or about May 16, 1970, a good friend by the 
name of A.P., was in a Chinook which had the tail rotor shot 
off by a rocket-propelled grenade, causing it to flip, crash, 
and burn.  As a result of this incident, the veteran claims 
that he experienced flashbacks, guilt, depression, and self 
destructive behavior.  

In May 1989, the veteran submitted a statement from R.B., 
MSW, who indicated that he had treated the veteran for 
depression.  Mr. B. indicated that the veteran suffered from 
"survivor guilt" in that "[h]e had witnessed a helicopter 
being blown up with a friend in it." 

In June 1994, ESG indicated that Army Casualty records listed 
a SP4 R.A.P., Jr., who had been killed in action on May 17, 
1970.  

The Board recognizes factually that R.A.P., Jr., was killed 
in action on May 17, 1970.  In addition, the Board notes that 
it appears that the veteran may have been acquainted with 
him.  In a May 17, 1970, excerpt from a diary the veteran 
kept while in Vietnam, the veteran indicated "Learned today 
that [A.P.] was killed the other day.  He was in the office 
not too long ago - didn't look too good, now he's a crisp 
critter."  

Considering these facts, the Board finds that the veteran's 
statements regarding this stressor are not credible.  
Although the veteran was apparently acquainted with A.P., his 
statements that he was a close friend whose death he found 
traumatizing are not credible.  Certainly, there is no 
objective indication that he actually witnessed the 
helicopter crash, as he has, at times, claimed.  Given the 
veteran's history of fabrications, the Board attaches little 
or no probative value to what he now describes as his close 
relationship with A.P., in the absence of other supporting 
evidence, or his claims regarding symptoms he experienced as 
a result of A.P.'s death, such as survivor guilt, flashbacks, 
and the like.  

For example, the character of the veteran's diary entry 
(describing R.A.P. as a "crispy critter") does not indicate 
that the author's response to A.P.'s death was intense fear, 
helplessness or horror, as contemplated by the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders.  Similarly, whether the veteran 
experienced the guilt, nightmares and recurrent recollections 
of that incident must be viewed in the context of his 
credibility.

The Board has considered that in April 1989, the veteran 
submitted statements purportedly from J.T.E., the NCO in 
charge of his unit in Vietnam.  In a typed April 1989 
statement, J.T.E. indicated that he had been aware that the 
veteran was friends with A.P., "but did not know how close 
until this time."  The Board notes that this statement 
appears to do no more than confirm the occurrence of A.P's 
death and the veteran's acquaintance with him, which are 
verified by other evidence.  The Board finds that the 
statement from J.T.E. that he did not realize how close the 
veteran had been with A.P. "until this time," contains an 
element of "refreshed recollection" if not an indication of 
information he had not previously known first hand, which 
significantly diminishes its probative value.  

The Board has also considered the April 1989 handwritten 
statement submitted by the veteran, also purportedly from 
J.T.E.  In this statement, J.T.E. provided much more specific 
detail regarding the veteran's relationship with A.P.  For 
example, he indicated that the veteran and A.P had worked 
together in the personnel branch, before A.P. requested a 
transfer to a helicopter unit.  He indicated that A.P. tried 
to talk the veteran into transferring, but he declined.  
J.T.E. indicated that the veteran was informed of A.P.'s 
death in a very casual, almost joking way and was in a very 
depressed state for a period of time afterwards.  The Board 
has carefully considered this document, but finds its 
authenticity suspect and its contents unreliable, given that 
it was submitted by the veteran at the same time as the April 
1989 typewritten letter from J.T.E., which is conspicuously 
lacking in the same detail.  

In summary, the Board concludes that in light of the 
inconsistencies in the record, the veteran's statements 
regarding A.P. are not credible, believable, or persuasive 
for purposes of establishing a reliable PTSD stressor in this 
appeal.  

Ground attack on July 9, 1970

On his original December 1988 stressor statement, the veteran 
claimed that on Thursday, July 9, 1970, he hurt his knee 
"responding to a ground attack alert."  He claimed that he 
was treated for an injury to the knee later that day at the 
Army Dispensary at Phu Bai.  In a January 1989 statement, the 
veteran recalled that while he was running for cover from the 
July 9, 1970, RPG attack by "VC interlopers," he sprained 
his knee.  

Again, the Board finds that the veteran's statements 
regarding this stressor are not credible.  The 
inconsistencies in his accounts regarding this stressor are 
noteworthy.  The veteran's diary entry for that day notes 
only that there had been "some excitement" when a garbage 
truck clipped some siren wires, causing a false alarm.  The 
veteran did not make reference in his diary to an attack by 
"VC interlopers," nor did he describe his reaction to the 
incident as involving fear, helplessness, and the like.  
Rather, the events he recorded that day were writing some 
letters, having an inspection at work, and seeing a 
Frankenstein movie.  

These inconsistencies notwithstanding, the Board notes that 
the veteran's credibility regarding this stressor is 
particularly diminished by the fact that he submitted 
fabricated service medical records in an attempt to verify 
this stressor.  As explained previously, he submitted a 
service medical record showing that on July 9, 1970, he 
sought treatment after he "injured right knee due to enemy 
action - rocket attack at dawn."  This record has been 
demonstrated to be a forgery.  

In view of the foregoing, the Board finds that the veteran's 
statements regarding the July 9, 1970, "attack" are lacking 
in credibility.  There is no credible supporting evidence 
that this claimed in-service stressor occurred, as the 
veteran has contended.

Mortar attack on August 2, 1970

The veteran stated on his original stressor statement in 
December 1988, that "[o]n August 2, 1970, I hit my head on 
metal protruding from a bunker dashing for cover during a 
mortar (RPG) attack, and caused some bruising [sic]," as 
well as "some small scratches under my eye (left)."  The 
veteran noted that he "[n]ever did receive my purple heart 
orders."  He claimed that he was treated for a head wound, 
abrasions, cuts, and "scratches to the left side of fact 
near cheekbone, eye socket and forehead" later that day at 
the Army Dispensary at Phu Bai.  

In a January 1989 statement, the veteran provided additional 
details regarding this claimed stressor.  He recalled that 
the incident had occurred at some point between August 2 and 
August 4, 1970.  He stated that he remembered that he had 
been part of a "reaction force that went to ready positions 
on perimeter to repel VC/NVA ground attack."  

The ESG has verified that the base at Phu Bai was attacked 
two times on August 2, 1970.  In an attached Operational 
Report, it was noted that the four 122 mm rockets were 
received at 2006 hours and two rockets at 2303 hours.  No 
casualties or damage was caused.  Thus, the record confirms 
that rockets attacks occurred on August 2, 1970.  The Board 
again finds, however, that the veteran's statements regarding 
his involvement in this incident are not credible and, 
indeed, are contradicted by the evidence of record.  

Throughout the course of this appeal, the veteran has 
provided varying details regarding this stressor.  In his 
original December 1988 stressor statement, the veteran 
recalled that he hit his head "dashing for cover during a 
mortar (RPG) attack."  He did not recall more than one 
attack at that time.  In a February 1994 statement, however, 
after receipt of the report from ESG, the veteran stated that 
there had been two rocket attacks on his base.  Further, he 
recalled that in the first attack, the impact of the RPG 
burst near the NCO club "near where I was standing" and 
that he had been hit by shrapnel in the forehead and right 
thumb.  In the second attack, he stated that he twisted his 
left ankle.  These details are conspicuously absent from his 
original stressor statement.  

There is additional conflicting evidence regarding this 
claimed stressor.  For example, in the veteran's diary entry, 
originally dated July 2nd, but which has been crossed out and 
redated August 2nd, the veteran noted that while watching a 
movie, a round from a rocket attack impacted about 200 feet 
from the theater, although no one was injured.  This entry 
clearly contradicts the veteran's previous assertion that he 
sustained "combat wounds" in this incident.  Moreover, the 
Board notes that the veteran's failure to record his 
involvement in the "reaction force that went to ready 
positions on perimeter to repel VC/NVA ground attack," on 
that date is conspicuous and is contrary to his January 1989 
statement.  

The Board has also considered that in April 1989 the veteran 
submitted two statements from J.T.E., the NCO in charge of 
the veteran's unit.  In a typed statement, J.T.E. made no 
mention of this incident.  In a separate handwritten 
statement, also purportedly from J.T.E., he indicated that he 
remembered the incident in which the veteran ran into the 
corner of a hooch roof, causing a cut on his forehead during 
a mortar attack.  He indicated that the veteran "suffered 
from many jokes and comments concerning him getting a purple 
heart for his wound."  The Board has previously discussed 
its concerns with the authenticity of the handwritten 
statement from J.T.E. and assigns it little probative value.  

Most damaging to the veteran's credibility with respect to 
this stressor is the fact that he testified in January 1990 
that while going through some of his old correspondence, he 
had discovered service medical records showing that on August 
2, 1970, he was treated for a head wound.  The Board notes 
that this "service medical record" has an entry in regard 
to "RPG attack 2130 hours.  Impact burst at theater near EM.  
He reports hitting his head on bunker running for cover.  
Contusion above left eye, 3 cm cut in scalp at hairline."  A 
second entry, dated ten days later, noted that the veteran's 
"wounds cleaned prior to departure.  EM to report to any 
military facility for treatment should need arise."  As 
previously discussed, these records have been shown to be 
forgeries prepared by the veteran in an attempt to support 
his claim.  In the Board's judgment, these actions eliminate 
any credibility as to the factual assertions the documents 
were submitted to support.  Caluza, 7 Vet. App. at 511.  

Given the discussion above, the Board concludes that the 
veteran's statements regarding the August 2, 1970, ground 
attack are not credible, believable, or persuasive for 
purposes of this appeal.  A ground attack occurred on that 
date, but the record does not include credible supporting 
evidence that the veteran's claimed in-service stressors 
occurred, as he claims.

Shooting on August 3, 1970

On his original December 1988 stressor statement, the veteran 
claimed that on Monday, August 3 1970, an 8-year old 
Vietnamese boy was killed by a soldier.  He indicated that 
during the incident, "I was guarding some RVN nationals 
sandbagging.  I had a weapon, but no ammo, and did not know 
what was going on, with 15-20 possible VC types scurrying for 
cover at the sound of small arms fire, or wanting to stick me 
with a knife or thier [sic] shovels."   

In subsequent statements, the veteran offered additional 
details regarding this stressor.  In a February 1994 
statement, the veteran stated that while working on a sandbag 
detail, small arms fire broke out near his position.  He 
indicated that "[a]lthough I could not see all the action, I 
could see the muzzle flashes and see a body go down."  

In an April 1996 statement, the said that after the small 
arms fire broke out, his charges went crazy with fear.  The 
veteran indicated that in the commotion, he saw a dead body 
and later learned that two small boys who had just passed his 
position a few minutes earlier had been murdered by an 
American soldier.  He indicated that he was in a state of 
shock over the senseless deaths of two small boys.

In the April 1996 letter, ESG confirmed that SP5 D.R.C. was 
tried for a murder that occurred on August 3, 1970, at Camp 
Campbell, Phu Bai, Vietnam, and was found not guilty in 
September 1970.  

A Serious Incident Report Worksheet obtained from the 
National Archives shows that on August 3, 1970, SGT D.R.C. 
shot a sixteen-year old Vietnamese national who was 
attempting to sell marijuana to bunker guards.  SGT was tried 
by a General Court Martial for murder and found not guilty.  
The investigation report lists the witnesses to the incident.  
The veteran is not included in the witnesses.  

Also of record is a partial Record of Trial by Court Martial 
showing that D.R.C. was tried in September 1970 for murder.  
The trial record lists nine witnessed called during the 
proceedings, three of whom were present at the time of the 
incident.  None of the witnesses listed is the veteran. 

After receipt of this information, in an October 1996 letter, 
the veteran attempted to clarify the inconsistencies in his 
previous recollections.  He acknowledged that the incident 
report only notes one teenager was killed, while "my memory 
recalls that I saw two children just before [C.] opened 
fire."  He indicated, however, that "[f]rom the distance I 
was from the berm, I surmised that the two boys were 8-10 
years of age; however, the Vietnamese were substantially 
shorter than American personnel.  This could explain any 
differences that exist."  He further claimed that "[a]lso, 
my knowledge of specific facts about what I had witnessed 
that day, as at other times, were garnered from the company 
grapevine, and subject to some distortion like all gossip." 

The Board does not find the veteran's statements to be 
credible.  Although there is no doubt that a shooting 
occurred, the Board again finds that the veteran's statements 
regarding his involvement in this incident are not credible 
and are contradicted by the evidence of record.  

For example, although he claims to have been present at the 
time of the shooting, and claims to have witnessed the 
"muzzle flash" and see a body fall, the official 
investigation report does not list him as a witness.  
Moreover, the Board observes that the veteran's diary from 
Vietnam is silent for any mention of this event, which the 
veteran now claims left him in a state of shock.  The Board 
also finds that the inconsistencies in the veteran's 
recollections of this incident further reduce his 
credibility.  

The Board also notes that in April 1989, the veteran 
submitted two statements from J.T.E.  In a typed statement, 
J.T.E. made no mention of this incident.  In a separate 
handwritten statement, also purportedly from J.T.E., he 
indicated that he remembered the incident in which the 
soldier shot the Vietnamese boy for no apparent reason.  
J.T.E. indicated that the incident caused a great deal of 
depression for everyone who witnessed it.  He indicated that 
"I am sure [the veteran] took this harder than the rest of 
us because he was already upset from suffering a head wound 
on 8-2-70 during a mortar attack.  [The veteran] was already 
the butt of a lot of jokes about trying for a purple heart 
for his wound."].  The Board's concerns with the 
authenticity of the handwritten letters from J.T.E. have 
already been discussed above.  The Board assigns it little 
probative value.  

In view of the foregoing inconsistencies, the Board finds 
that the veteran's statements regarding the August 3, 1970, 
shooting are lacking in credibility.  There is no credible 
supporting evidence that the veteran's claimed in-service 
stressor occurred, as he has contended.


More recently remembered stressors

In addition to those stressors cited by the veteran in 
connection with his December 1988 claim of service connection 
for PTSD, he has more recently recalled numerous additional 
stressors, which he claims are associated with his Vietnam 
service.  The Board finds the absence of these stressors from 
the veteran's original stressor statement, as well as 
subsequent stressors statements submitted in 1989, is 
significant.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  That fact, 
considered along with the veteran's repeated exaggeration or 
misrepresentation of facts material to the claim, severely 
damages his credibility with respect to each of these 
stressors.

Death of Red Cross worker

In a March 1994 statement, the veteran said that he had 
attended a memorial service for a Red Cross volunteer who had 
been killed in an accident.  He claimed that "I had met her 
several times at the library and donut table."

In an April 1996 statement, the veteran said that while he 
was stationed at Cam Rahn Bay, he had the occasion to meet 
and know H.E.C. of the American Red Cross.  He claimed that 
"[w]e played cards, or board games, and talked about home on 
many occasions."  He indicated that on or about October 2, 
1969, she was killed in a jeep accident.  After her death, 
the veteran claimed that "I was never able to return to the 
USO/Canteen."  Attached to his stressor was a June 1995 
letter from the American Red Cross verifying that H.E.C. died 
in a jeep accident on October 2, 1969.

Again, the Board assigns no probative value to the veteran's 
claims regarding this stressor.  Although it may be accepted 
that  H.E.C. died in a jeep accident in Vietnam, the 
veteran's statements that he had a personal relationship with 
her for purposes of establishing a PTSD stressor are lacking 
in credibility.  

The Board notes that the veteran made no mention of H.E.C. in 
his original stressor statement, in his Vietnam diary, or his 
letters home.  That the veteran now claims that H.E.C.'s 
death caused him to respond with intense fear, helplessness, 
or horror strains credulity.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (the Board may consider the absence of 
evidence when engaging in a fact finding role).  

Given the discussion above, the Board concludes that the 
veteran's statements regarding the death of H.E.C. are not 
credible, believable, or persuasive for purposes of this 
appeal.  Although there is evidence showing H.E.C. was killed 
in a jeep accident in Vietnam, the record does not otherwise 
include credible supporting evidence that the veteran's 
claimed in-service stressor occurred, as he claims.

Being threatened by a colonel in May 1970 

The veteran has also related a stressor involving a threat 
from a United States Colonel.  He did not mention this 
stressor in his original claim of service connection for 
PTSD, or in subsequent stressor statements submitted.  During 
a May 1992 VA psychiatric examination, however, the veteran 
described an incident in which he said that "a U.S. Colonel 
stuck a .45 at his forehead and said that he would shoot him 
if he ever tells anyone what he heard when the Colonel was 
talking to a three star General in the plane."  

During his March 1993 Board hearing, the veteran testified 
that in May 1970 two Army officers, who stated that they were 
acting under the authority of the CIA, pointed a .45 pistol 
at his face and threatened him that if he divulged any 
information regarding detainment of American POW's in Laos, 
he would be shot.  The veteran indicated this incident was 
one of the Vietnam stressors he relived.  The veteran also 
claimed that these CIA officers dogged him for the next 10 
years.  He stated that they visited him when he was a 
civilian employee at Fort Riley, Kansas, and at the Social 
Security Administration, where he was employed at the time 
adjudicating claims for disability benefits.  The veteran 
said that the men stated that "they were acting under the 
direction of the Director of the CIA and that it was in the 
interest of national security that I keep my mouth shut about 
what I had heard."  See transcript at 4.  He said that these 
incidents occurred on or around May 17, 1970, and continued 
through the Spring of 1979.  The veteran indicated that he 
could not be sure of the colonel's name, as he was wearing a 
"sanitized uniform" with no name tags, rank, or anything 
like that."  Transcript page 14. 

In a March 1994 statement, the veteran indicated that it was 
possible that the incident involving the general occurred on 
April 20 or 21, 1970.  He indicated that "[h]owever, I 
cannot pinpoint with any degree of certainty on which flight 
that I learned of the aforesaid information, or on what night 
[the colonel] threatened to blow my brains out for revealing 
knowledge of Laotian POW camps."   

The Board finds that the veteran's statements regarding this 
stressor are lacking in credibility.  With respect to 
supported evidence, the record demonstrates that the veteran 
never mentioned this alleged incident, or the nearly 10 
subsequent years of purported harassment by CIA officers, 
during service or for decades after service.  The veteran 
made no mention of this claimed stressor in his original 
stressor statement, in his Vietnam diary, or his letters 
home.  In fact, he first mentioned the subject several years 
after initiating his PTSD compensation claim, after his 
original claimed stressors had been discredited by objective 
evidence.  Moreover, leaving questions of his credibility 
aside, the Board finds no evidence to corroborate the 
occurrence of this claimed stressor, nor is it the type of 
stressor which likely could be substantiated.  

Various rocket attacks

Several years after submitting his original stressor 
statement, the veteran recalled being in close proximity to 
various mortar/RPG attacks on several occasions in service.  
For example, in a December 1994 letter, the veteran recalled 
rocket attacks which occurred August 12, October 5, October 
10, 1969, as well as August 12, 1970.  In a May 1995 letter, 
the veteran indicated that while he was a member of the 101st 
Admin Co., "I was subject to indirect fire/RPG attacks at 
the following times:  In 1969, on July 4, August 6-7, August 
12, and September 5-6.  In 1970, on May 20-21, July 9-10, 
August 2, and August 12."  The veteran indicated that these 
incidents should be verifiable through unit records for the 
101st Admin. Co. 

In an April 1996 letter to the veteran, ESG reported 
"regarding the attacks you list," that it was able to 
verify attacks on August 12, 1969, and September 5th and 6th, 
1969, at Phu Bai.  Records also verified an attack at DaNang 
on May 21, 1970.  They were not able to verify an attack on 
July 4th, 1969, nor the attacks on July 9-10, 1970.

Even though some of these attacks appear to have occurred, 
the Board does not find the veteran's recent statements to 
the effect that they constituted stressors are credible.  
Given that the veteran failed to mention these stressors for 
several years into his claim, and given the veteran's 
occupation as a history researcher, his recent statements 
regarding these attacks appear to contain an element of 
"refreshed recollection" that greatly diminishes their 
probative value.  Again, apart from whether these attacks 
occurred, the credibility of the veteran in this case extends 
to whether he actually participated, witnessed or was 
involved in any such event or incident, and further extends 
to what he now states was his reaction to these attacks.  In 
summary, the Board finds the veteran's statements regarding 
these stressors to be lacking in credibility.  

Vague stressors

At various points throughout this lengthy appeal, the veteran 
has also made reference to other claimed stressors.  Such 
claimed stressors have not been reported with any regularity 
in the veteran's submissions, which greatly reduces their 
probative value.  For instance, on his original stressor 
statement in December 1988, the veteran indicated that his 
most pronounced gripe in Vietnam was "lifers making life 
misearable [sic] with all sorts of Mickey Mouse stuff, or 
blaming me, or my unit for errors/mistakes made by others."  
Elsewhere, in his October 1992 VA Form 9, the veteran claimed 
that he had witnessed "children being killed during 
combat."  

Serious questions of the veteran's credibility 
notwithstanding, the Board finds that claimed "stressors" 
of this nature are too vague and lacking in detail to be 
subject to corroboration.  Given the considerable resources 
VA has already devoted to adjudicating this veteran's PTSD 
claim, the Board finds that no further consideration is 
warranted with respect to any of the numerous vague stressors 
mentioned by the veteran during the course of this appeal.

In conclusion, the Board finds that none of the elements for 
an award of service connection for PTSD has been met.  The 
Board finds that any diagnosis of PTSD is unreliable because 
of untrustworthy statements made by the veteran to health 
care professionals.  These statements would, of necessity, 
have included his reaction to the claimed stressful incidents 
at the time and his ongoing reaction to those incidents as 
essential for a diagnosis of PTSD.  The case involves more 
than merely "shading" the truth or the understandable 
inconsistencies in recalling events that happened many years 
ago.  The veteran fabricated official documents to support 
his claim, provided inaccurate or false testimony at two 
hearings concerning these documents and, in response to 
document analysis, has continued to maintain that they were 
authored by someone else.  Such actions erode the VA claim 
process.  

In other words, even recognizing that various wartime events 
may have occurred during the veteran's Vietnam service, the 
Board cannot simply disregard the fabricated evidence in this 
case and accept the veteran's statements that he was involved 
in such events for stressor purposes when his veracity as to 
such matters has been discredited.  Here, the Board 
emphasizes that the conclusions reached in this case are not 
based on any findings that a stressor was inadequate to 
support a diagnosis of PTSD so as to call into question 
reliance on DSM-III versus DSM-IV.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  Rather, the Board finds that the 
veteran's statements regarding his claimed stressors are 
lacking in credibility.  The evidence is not in equipoise 
such that reasonable doubt that may be resolved in his favor.  
Accordingly the claim for service connection for PTSD must be 
denied.




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


